                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DAMICO WHITE,

        Plaintiff,
                                                   Case No. 20-cv-493-jdp
   v.

ANDREW SAUL,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.


        /s/                                                7/6/2021
        Peter Oppeneer, Clerk of Court                     Date
